Citation Nr: 0833720	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  05-25 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly compensation based on aid 
and attendance or housebound.

2.  Entitlement to an earlier effective date prior to October 
30, 2002 for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from January 1983 until June 
1985 and October 1986 until August 1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  Since that time, the 
veteran has moved and his claim is currently being handled in 
the RO in St. Petersburg, Florida.

The Board notes that the veteran has submitted evidence to 
the Board related to his medical treatment.  A waiver of RO 
consideration was submitted with this evidence, thus it will 
be considered in the present claim.  


FINDINGS OF FACT

1. The veteran's service-connected post traumatic stress 
disorder (PTSD) is rated as 100 percent disability; he is 
also service-connected for noncompensable, bilateral hearing 
loss and tinnitus with a 10 percent rating.

2. The veteran is not shown to be blind by VA criteria, 
bedridden, a patient in a nursing home, confined to his 
immediate premises due to his disabilities, or unable to 
avoid the hazards of his daily environment.

3. The veteran is not shown to have functional impairment 
such that he would be unable to accomplish ordinary daily 
living activities without assistance.

4.  The veteran was provided a VA mental disorders 
examination in January 1995 in conjunction with an original 
service connection claim.  

5.  The evidence of record indicates that the veteran had 
possession of his claims file, following a January 1995 VA 
examination, and did not return it to VA.  

6.  No rating decision was provided by the RO in relation to 
a mental disorder claim; the veteran abandoned his claim.

7.  The appellant filed with VA a new application for service 
connection for PTSD, received October 30, 2002.  

8.  A November 2003 rating decision granted service 
connection for PTSD, with a 100 percent evaluation, effective 
October 30, 2002.  


CONCLUSIONS OF LAW

1.  The requirements for special monthly pension on account 
of being housebound or being in need of aid and attendance of 
another person have not been met. 38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. §§ 3.350, 3.352 (2007).  

2.  The criteria for an effective date prior to October 30, 
2002 for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.156, 3.158, 3.400 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
The veteran's earlier effective date claims arise from his 
disagreements with the effective dates of service connection 
following a grant of service connection for PTSD.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A (a); 38 C.F.R. § 3.159(c), (d).  
The veteran's available relevant service and medical records 
have been obtained, as discussed below.   There is no 
indication of any additional, relevant records that the RO 
failed to obtain.  Further, the dispositive factual matters 
in this case pertain to documents that have been on file for 
many years.  There is no indication that there exists 
additional evidence that has not been associated with the 
claims file.  As the current issue is a legal matter, there 
is no need to obtain a VA compensation examination or medical 
opinion.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  
Thus, VA's duties to notify and assist have been satisfied in 
regards to the earlier effective date claim.

In regards to the special monthly compensation claim, as 
provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in July 2005 that fully addressed 
all four notice elements and was sent after the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  His claim was subsequently 
readjudicated in a July 2005 Statement of the Case.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for the full and 
fair adjudication of this claim.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and 
Social Security records.  He submitted medical records and 
statements.  In addition, he was afforded a VA medical 
examination in October 2003 that provided an indication of 
his ability to function, as did his subsequent VA medical 
records.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the special monthly compensation claim that 
has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Special Monthly Compensation 

The veteran contends that he is entitled to special monthly 
compensation at either the housebound or aid and attendance 
rates.  

Special monthly compensation is a special statutory award in 
addition to awards based on the schedular evaluations 
provided by the diagnostic codes in VA's Rating Schedule and 
are governed by 38 U.S.C.A. § 1114 (k) through (s) and 38 
C.F.R. §§ 3.350 and 3.352.  Special monthly compensation is 
payable at a specified rate if the veteran, as the result of 
service-connected disability, is permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  38 
U.S.C.A. § 1114; 38 C.F.R. § 3.350.

The criteria for determining the need for regular aid and 
attendance are set forth at 38 C.F.R. § 3.352(a) as follows: 
inability of claimant to dress or undress himself, or to keep 
himself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
that by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances that normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of claimant to feed himself or herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental that requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment. 
"Bedridden" will be a proper basis for the determination. 

A veteran will be found to be bedridden if the condition 
actually requires that he remain in bed, but not if he 
voluntarily stays in bed or if a physician merely recommends 
bed rest. 38 C.F.R. § 3.352(a).  It is not required that all 
of the disabling conditions enumerated in this paragraph be 
found to exist before a favorable rating may be made.  The 
particular personal functions that the veteran is unable to 
perform should be considered in connection with his or her 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need, and a 
determination that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others. 

At the outset, the veteran is not contending, nor does the 
record demonstrate that he has the anatomic loss or loss of 
use of both feet, one hand and one foot, or that he is blind 
in both eyes with visual acuity of 5/200 or less, such that 
special monthly compensation would be warranted under 
38 U.S.C.A. § 1114(l).  In addition, while the veteran 
essentially contends that he is housebound or confined to his 
immediate premises due to his disabilities, the Board's 
review discloses that the evidence does not show that the 
veteran is, in fact, housebound or confined to his immediate 
premises due to his disabilities or that he is permanently 
bedridden.  

The record does not reflect that the veteran is permanently 
housebound by reason of his disabilities.  The October 2003 
VA examination reported that the veteran was able to report 
to his examination by taxi, and that he had a driver's 
license, but had no car.  The record also indicated that the 
veteran reported previously being hospitalized due to his 
mental difficulties, but that he was not presently 
hospitalized.  The examiner also reported that the veteran 
has been very dysfunctional and has great difficulties doing 
much on his own; he was also isolated.  

The October 2003 VA examiner further noted that the veteran 
lived in a rooming house by himself.  H was able to bathe, 
feed, and dress himself.  He spent his time watching 
television, had no social activities, and has poor 
relationships with other people.  He was able to perform 
errands and go to VA.  He was also able to handle his 
financial benefits in his own best interest.

Furthermore, the record indicates that the veteran has 
consistently been able to report for VA examinations and VA 
outpatient treatment.  Additionally, his VA outpatient 
treatment records, such as an August 2005 record, notes that 
the veteran is able to leave his house to go biking, enjoy 
nature, and visit his sister.  A May 2008 VA outpatient 
treatment record also indicated that the veteran was living 
with his wife and still able to report to therapy.  As such, 
the evidence does not show that the veteran is confined to 
immediate premises or housebound, or permanently bedridden, 
as a result of his service-connected disabilities. 

As for the veteran's entitlement to aid and attendance 
benefits, again, he is not a patient in a nursing home 
because of mental or physical incapacity since the most 
recent records clearly reflects that he has a home with his 
wife.  The October 2003 VA examination noted that the veteran 
was competent and capable to manage his benefit payments, and 
was independent in his daily needs requirements, including 
being able to bathe, feed, and dress himself.  Although he 
had difficulties performing activities on his own, the 
examiner found him able to live by himself in a rooming house 
and able to perform errands.  His later VA outpatient 
treatment records indicate that he has continued to live 
independently.  A July 2003 VA outpatient treatment record 
noted that the veteran had previously been hospitalized due 
to his psychiatric problems, however, a  September 2006 
psychiatry outpatient note found the veteran able to do more 
for himself, including biking, shopping, and fishing.  The 
veteran is not shown to be unable to avoid the hazards of his 
daily environment or to have functional impairment such that 
he would be unable to accomplish ordinary daily living 
activities without assistance.  

Therefore, the Board must conclude that the veteran is not 
entitled to special monthly pension on account of the need 
for aid and attendance of another person or due to being 
housebound. 

Earlier Effective Date 

The veteran essentially contends, as indicated in his August 
2008 correspondence, that a rating decision was not provided 
for his original claim for service connection for PTSD, and 
that his effective date should be from 1994.  He also 
contends, in the alternative, that an earlier effective date 
should be provided from July 7, 2002, the date he claims he 
sent a PTSD claim, which was accidentally filed in his 
medical records and not his claims file and was not date 
stamped, as indicated in a July 2003 correspondence.

Generally, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increased compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
the receipt of an application.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  

No rating decision is of record for the veteran's original 
claim for service connection, for which he received a VA 
examination for mental disorders in January 1995.  A VA 
audiological examination was scheduled for the same day, 
however, and the medical report indicates that the veteran 
was given his claims file in a locked bag to take to his 
audio examination, but that he did not appear for his 
appointment and that he probably walked off with his claims 
file.  

A January 1995 Report of Contact similarly indicates that the 
veteran was given his claims file to take to an appointment 
for an audiological examination, but that the veteran 
declined his examination, stated that he was moving to 
Europe, and refused to give a forwarding address.  A message 
was left for the veteran requesting he return his claims file 
at his last listed phone number, but no reply was provided to 
the RO.  An October 1995 Report of Contact also indicates 
that the veteran was given his claims file to carry to a VA 
examination and left with his claims file, including his 
service medical records, and that he moved out of the 
country.  No record of a forwarding address in regards to the 
veteran's claims is of record.  There is no record of the 
veteran contacting his RO again, until his October 30, 2002 
application for benefits.    

As discussed above, the veteran failed to return his claims 
file, despite multiple requests for its return.  He also 
refused to provide a forwarding address after indicating that 
he was leaving the country.  The law provides that where 
evidence requested in connection with an original claim is 
not furnished within one year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
one year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, such shall not commence earlier than the date of 
filing the new claim. 38 C.F.R. § 3.158(a). 

Although the veteran has reported that he returned the claims 
file at the time of his examination, as indicated in a July 
2003 statement, there is no record of his returning his 
claims file.  There are not even any reports from the veteran 
that he returned the claims file made prior to 2002.  There 
are, however, Reports of Contact in 1995 showing that the RO 
requested that he return his claims file so that his claim 
could be adjudicated.  The veteran did not provide any sort 
of reply.  There is also a January 1995 VA audiological 
examination report showing that the veteran was provided his 
claims file, but that he did not return it.  

In support of his claim, in a July 2003 statement, the 
veteran reported that the U.S. Army Board of Review had a 
copy of his claims file in 1997; however, the Board notes 
that the veteran's military records are not the same as his 
VA claims file and that separate files are maintained by 
separate agencies.  Furthermore, email correspondence from 
the St. Petersburg, Florida RO, dated in May 2003, indicates 
that the veteran's claims file was last of record in the 
medical center, but that it was not returned.  The January 
1995 VA audio examination at the medical center has already 
established that the veteran did not return his claims file 
and that he also refused to provide a forwarding address, as 
did the January and October 1995 Reports of Contact.  

The Board is aware that the veteran has a right to a decision 
on a claim once it is filed, unless VA requests that he take 
some action.  See 38 C.F.R. § 3.103(a) ("Every claimant has 
the right to written notice of the decision made on his or 
her claim, the right to a hearing, and the right of 
representation.  Proceedings before VA are ex parte in 
nature, and it is the obligation of VA to assist a claimant 
in developing the facts pertinent to the claim and to render 
a decision which grants every benefit that can be supported 
in law while protecting the interests of the Government.")  
In the present situation, however, the RO requested that the 
veteran return his claims file, which had relevant evidence 
requested by the RO, but he failed to do so within one year.  
He thus abandoned his claim under 38 C.F.R. § 3.158(a) when 
he clearly did not prosecute that claim any further.  His 
repeated refusals to provide a forwarding address to Europe, 
by analogy to the requirements of 38 C.F.R. § 3.158(a) to 
provide requested information, is also indicative of his not 
wanting to prosecute his initial PTSD claim any further.  As 
the language of 38 C.F.R. § 3.158(a) clearly enunciates, a 
decision by VA was not warranted prior to October 2002 case 
because the veteran did not respond to the request for 
information - specifically, return of the claims file he had 
inappropriately taken - within one year.  As such, the claim 
was appropriately considered abandoned and VA needed not take 
any additional action, including the issuance of a rating 
decision denying the claim.  See Hurd v. West, 13 Vet. App. 
449, 452 (2000). (When the appellant did not respond within 
one year, his claim was considered abandoned under 38 C.F.R. 
§ 3.158. Furthermore, this regulation requires no further 
action by the VARO until a new claim is received. Once a 
claim has been abandoned under 38 C.F.R. § 3.158, the 
Secretary need not advise a claimant of his appellate 
rights).

Additionally, a claimant cannot passively wait for assistance 
in circumstances where he should have information that is 
essential in obtaining the putative evidence. Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).

The evidence of record indicates that the RO requested that 
the veteran provided his claims file following his failure to 
report for his VA audiological examination, but that the 
veteran did not comply with those requests.  The veteran also 
indicated an abandonment of his claim, by failing to provide 
information, including a forwarding address, to allow the RO 
to keep in contact with him about his claim.  The veteran did 
not contact the RO until October 2002, well over a year 
following the PTSD claim, made in conjunction with the 
January 1995 VA examination.  As such, the claim is 
considered abandoned.  The right for benefits is thus 
established at the time of the filing of the new claim, in 
October 2002.  

Furthermore, the Board notes that the veteran has a duty to 
present and support a claim for benefits under laws 
administered by VA.  38 U.S.C.A. § 5107(a).  The veteran was 
clearly advised of the need to submit his claims file and a 
forwarding address, as indicated in the 1995 Reports of 
Contact and his January 1995 VA audio examination, but failed 
to provide this information.  By taking his claims file while 
his claim was ongoing, VA was unable to adjudicate his claim.  
Additionally, the RO was unable to contact the veteran, until 
he provided information regarding his whereabouts in October 
2002.  The evidence repeatedly indicates that the veteran 
reported that he was moving to Europe and that he refused to 
provide VA with a forwarding address.  

There is also no contemporaneous information of record 
indicating that the veteran did in fact return his claims 
file following his January 1995 VA examination, rather there 
are numerous contemporaneous records that the veteran did not 
return his claims file.  There are also no contemporaneous 
records indicating that the veteran reported that he returned 
his claims file in 1995.  Furthermore, he failed to reply to 
repeated attempts to contact him in regards to his claims 
file.  The Board finds such contemporaneous records of the 
veteran having his claims file to be of greater probative 
value than the veteran's statements, numerous years following 
the event in question, that he does not have his claims file.  

An earlier effective date from July 2002 is also not 
supported by the evidence.  Although the veteran claims that 
he submitted a claim in July 2002, there is no record that it 
was received by VA at that time.  In general, the effective 
date of an evaluation is the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400.  

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties. 
Clear evidence to the contrary is required to rebut the 
presumption of regularity. Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  In this 
case, no clear evidence to the contrary has been presented 
with which to rebut the presumption of regularity.  It is 
therefore presumed that any correspondence from the appellant 
mailed to the RO was attached to the appellant's claims file.  
The claims file does not contain any indication that any 
correspondence prior to October 2002 was filed raising a 
claim for service connection for PTSD.  Although the veteran 
has argued that he filed a claim for PTSD in July 2002, that 
record was apparently submitted with a packet of other 
assorted and variously dated materials, which were not date 
stamped as received by VA until May 2003  The veteran has not 
submitted clear evidence to the effect that the RO's regular 
mail dating practices were not followed.  The presumption of 
regularity applies, and the dates stamped on the veteran's 
claims are the dates they are presumed to have been received 
by the RO.  

The veteran alternatively asserts that VA medical records of 
treatment and hospitalization for his psychiatric disorder 
beginning in June 2002 support the assignment of an effective 
date for service-connected PTSD back to June 2002.  However, 
the Board notes that a report of examination or treatment may 
only be the basis for an informal claim in connection with 
claims for an increase or to reopen.  38 C.F.R. § 3.157 
(2007).  As this matter concerns an original claim, the 
effective date is the date of claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400.

The Board has also considered the veteran's assertions, made 
though his representative, that there is evidence of record 
showing that the veteran was unemployable since 1993 as a 
result of his service-connected PTSD.  Assuming without 
conceding that the veteran's earlier claim was not abandoned 
and that the matter has been pending since 1993, the Board 
notes that there is no such evidence to support the assertion 
that unemployability due his service-connected disability has 
persisted over all this time.  First, the Board notes that 
the January 1995 VA examination report did not indicate that 
the veteran's diagnosed adjustment disorder prevented him 
from maintaining substantially gainful employment.  Indeed, 
to the extent the veteran had any symptoms, such symptoms 
were very mild, as indicated by the global assessment of 
functioning score (GAF) of 70.  Moreover, the veteran asserts 
that between 1995 and 2002 he worked in various occupations.

As such, the Board finds that an earlier effective date from 
June 2002 cannot be provided, as the veteran's claim, which 
he dated in July 2002, was not date stamped to be received by 
VA until May 2003, after the October 30, 2002 effective date 
already provided him.   

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1991). The veteran's claim for an earlier 
effective date for his service-connected PTSD is denied.  


ORDER

Special monthly pension on account of being housebound or on 
account of being in the need of the aid and attendance of 
another person is denied.

An effective date prior to October 30, 2002 for the grant of 
service connection for PTSD is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


